Citation Nr: 0214541	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.

(The issue of entitlement to service connection for a left 
foot disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from August 1966 to June 
1968

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that, per a February 2001 Decision Review 
Officer's Conference Report, the veteran is seeking an 
increased initial rating for his award of service connection 
for tinnitus granted in a May 1999 rating decision.  The 
record also includes a VA form 9 (Appeal to Board of 
Veterans' Appeals) dated January 2001 which shows the veteran 
is seeking an increased rating for his service connected 
award.  However, as the only issue currently before the Board 
is that set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.

Lastly, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issue of service connection for a left 
foot disorder.  When the Board completes the required 
development, it will notify the appellant and the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In an August 1994 rating decision, the veteran was denied 
service connection for hypertension.  The veteran was 
informed of this decision and of his appellate rights in a 
September 1994 letter, but he did not file a timely appeal 
with respect to this issue.  This decision is final. 

3.  The evidence associated with the claims file since the 
August 1994 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
hypertension. 


CONCLUSIONS OF LAW

1.  The unappealed August 1994 RO decision, which denied the 
claim of service connection for hypertension, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2001).  

2.  The evidence received since the August 1994 rating 
decision is not new and material, and the veteran's claim of 
service connection for hypertension is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for hypertension was received prior to 
that date (per March and July 1999 letters), those regulatory 
provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for hypertension.  The RO 
has complied with the notice and duty to assist provisions of 
the VCAA.  Specifically, the veteran and his representative 
were advised by the RO of the information required to 
substantiate the claim on appeal, and thus, the Board may 
proceed with its appellate review.  In this regard, the Board 
notes that collectively, via May 1999 and June 2000 RO 
letters, the May 2000 rating decision, the September 2000 
statement of the case, and the March 2002 supplemental 
statement of the case, the appellant was provided with 
information regarding the evidence needed to substantiate his 
claim.  He was informed of the need to submit new and 
material evidence sufficient to reopen the previously denied 
claim, including evidence of a nexus between the claimed 
disorder and his service.  Additionally, in the March 2002 
supplemental statement of the case, the appellant was given 
specific information with respect to the changes in the law 
pursuant to the VCAA.  As well, the appellant was given the 
opportunity to identify additional relevant evidence that may 
substantiate the claim, including during a February 2001 
Informal Conference before a Decision Review Office held in 
lieu of a formal hearing.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  Therefore, the Board may proceed with 
its appellate review without prejudice to the appellant.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in an August 
1994 rating decision, the veteran was denied service 
connection for hypertension.  The veteran was informed of 
this decision and of his appellate rights in a September 1994 
letter, but he did not file a timely appeal with respect to 
this issue.  This decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a), the version prior to the regulatory 
change, are applicable in the veteran's case as the claim was 
filed prior to August 29, 2001.

The evidence submitted since the August 1994 rating decision 
includes copies of medical and treatment records from the 
Jackson VA Medical Center dated from 1991 to 2002.  These 
records basically describe the extensive treatment the 
veteran has received over time for various health problems, 
including his hypertension.  As well, the record includes 
copies of unidentified private health care providers dated 
from 1991 to 2002.  These records reflect the veteran has 
continued to receive treatment for his hypertension since the 
early 1990s to the present.  Specifically, these records 
include August and November 1992 notations showing blood 
pressure measurements of 140/94, 130/90 and 140/90. 

Lastly, the additional evidence includes statements from the 
veteran and his representative tending to link the veteran's 
current hypertension to his service.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on these issues.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991). 

Upon review of the evidence, the Board finds that the 
evidence submitted after the August 1994 rating decision, 
while it is clear that some of it is new in that it is not 
redundant or cumulative of other evidence previously 
considered, the evidence in its entirety is not material to 
the issue under consideration and thus, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In this regard, the Board notes that the new evidence does 
not include a medical opinion that the veteran's hypertension 
was incurred in or aggravated by service, became manifest to 
a compensable degree within a one year period of his 
discharge from service, or is otherwise related to his active 
service.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  The Board recognizes that the veteran contends 
that his hypertension began during his service.  The fact 
remains, however, that the record is devoid of medical 
evidence showing that his hypertension began during service 
or within a year of his discharge from service, or is 
otherwise related to service.  The veteran's statements alone 
are not enough to show a nexus to active service, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or to provide a sufficient basis for reopening the 
previously disallowed claim, see Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  The Board notes that the veteran's claim was 
denied by the RO in the August 1994 rating decision on the 
same grounds.

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the August 1994 rating decision 
is final.  Accordingly, the benefit sought on appeal must be 
denied.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  The Board views its discussion as sufficient to 
inform the veteran of the necessary to reopen his claim of 
service connection for hypertension and to explain why his 
current attempt to reopen the claim has failed.


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for hypertension, the claim is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

